Exhibit 10.29

 

ARENA PHARMACEUTICALS, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective Date:  November 11, 2003

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

INTRODUCTION

 

Arena Pharmaceuticals, Inc. wishes to establish a deferred compensation plan as
set forth herein to provide deferred compensation for a select group of
management or highly compensated employees of the Company and certain members of
the Company’s Board of Directors, effective as of November 11, 2003.  The
Participants in the Plan have entered into agreements with the Company to
receive the Company’s Common Stock in exchange for services.  This stock is not
vested and is subject to forfeiture unless the Participants continue to perform
services on behalf of the Company through vesting dates that are scheduled to
occur in 2004 and thereafter, or unless certain other specified events occur.

 

The Company has determined that it will permit the Participants to defer the
delivery of these non-vested, or “restricted,” shares that they would otherwise
become entitled to receive in 2004 or later.  This deferral opportunity has been
established in part to encourage the Participants to continue to hold rights to
own Common Stock in the future that may otherwise be sold to satisfy a
Participant’s tax withholding or other financial obligations upon vesting, and
for the purpose of rewarding and incentivizing the Participants.

 

ARTICLE 2

 

DEFINITIONS

 

“Beneficiary” or “Beneficiaries” means the person or persons designated by a
Participant in an Election Form to receive any distribution under the Plan that
is payable upon the death of the Participant.

 

“Board” means the Board of Directors of the Company.

 

“Board Member” means an individual non-employee member of the Board.

 

“Change of Control” for purposes of the Plan shall have the meaning set forth in
the Participant’s Termination Protection Agreement, or if no such agreement
exists, the Company’s 2002 Equity Compensation Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Board, the Compensation Committee of the Board, or such
other administrative committee of the Board as appointed from time to time by
the Board to control and manage the operation and administration of the Plan, as
set forth in Article 8.

 

“Common Stock” means the common stock of Arena Pharmaceuticals, Inc.

 

“Company” means Arena Pharmaceuticals, Inc., a Delaware corporation, and any
successor or continuing corporation.

 

--------------------------------------------------------------------------------


 

“Designated Distribution Date” means the date on which the Participant elects to
begin to receive a distribution of his or her Designated Shares.

 

“Designated Shares” means those shares of Restricted Stock (together with any
dividends attributable to such Designated Shares) the receipt of which a
Participant has elected to defer in accordance with the Plan, by completing an
Election Form.

 

“Effective Date” means November 11, 2003.

 

“Election Form” means the form entered into by a Participant confirming the
Participant’s election to defer the receipt of Designated Shares and specifying,
among other things, the number of shares to be deferred, the Designated
Distribution Date, the Participant’s Beneficiary, and related matters.  A copy
of the Election Form for the Plan is attached as Exhibit A hereto.

 

“Eligible Employee” means an employee of the Company who is a member of a select
group of management or a highly compensated Employee of the Company, and who has
been chosen by the Committee, in the Committee’s sole discretion, to be eligible
to participate in the Plan.

 

“Eligible Restricted Stock” means Restricted Stock that, at the time of an
election to defer under this Plan, is subject to restrictions, including
forfeiture, that are scheduled to lapse in the future based upon the Eligible
Employee’s or Board Member’s continued provision of Services to the Company
through the Vesting Date, or based upon the occurrence of other specified
events.  The only Restricted Stock that is eligible to be deferred under this
Plan (and which qualifies as “Eligible Restricted Stock”) is Restricted Stock
with a Vesting Date that occurs in a Plan Year after the Plan Year in which the
election to defer is made and which has a Vesting Date that is at least three
months after the date of such election.  Notwithstanding the foregoing, with
respect to the initial Plan Year of the Plan, or in the case of an Employee who
is hired or promoted to a position of eligibility for participation in the Plan
(or a Board Member who is first elected to become a Board Member during a Plan
Year), such person may elect to defer the receipt of Eligible Restricted Stock
with a Vesting Date that occurs in a Plan Year after the Plan Year in which the
election to defer is made and which has a Vesting Date that is at least one
month after the date of such election.

 

“Employee” means a person employed by the Company on a regular, full-time,
salaried basis, including any Employee who is on an approved leave of absence
from the Company, whether paid or unpaid.

 

“Hardship” means an unforeseeable financial emergency for a Participant which he
or she cannot meet through loans, insurance or liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause a financial
hardship).  An unforeseeable financial emergency is a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent of the Participant (as defined in Section
152(a) of the Code), loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  Examples of circumstances that
are not considered to be unforeseeable financial

 

2

--------------------------------------------------------------------------------


 

emergencies include the need to send a child of the Participant to college or
the desire to purchase a home.

 

“Participant” means any Eligible Employee or Board Member who has elected to
participate in the Plan by completing, executing and returning an Election Form
and other required forms to the Committee, or its designee.

 

“Plan” means this Arena Pharmaceuticals, Inc. Deferred Compensation Plan, as
amended from time to time.

 

“Plan Year” means the year beginning each January 1 and ending December 31;
notwithstanding the foregoing, the initial Plan Year shall mean the period
beginning with the Effective Date and ending on December 31, 2003.

 

“Restricted Stock” means Common Stock that has been awarded to an Eligible
Employee and Board Member.

 

“Restricted Stock Agreement” means the form of agreement entered into by the
Company and a Participant which sets forth the applicable terms and conditions
of a Participant’s award of Restricted Stock, including vesting and other
requirements.

 

“Service” means employment as an Employee, service to the Company as a
consultant or service as a Board Member, as applicable.  An Participant shall
not be deemed to terminate Service if the Participant converts from a Board
Member to an Employee, from an Employee to a Board Member, or either to a
consultant of the Company.

 

“Top Hat Plan” means a non-qualified deferred compensation plan for a select
group of management or highly compensated employees within the meaning of
Section 401(a)(1) of ERISA and Section 2520.104-23(d) of the Department of Labor
Regulations.

 

“Vesting Date” means the date on which restrictions on the Restricted Stock
lapse.

 

ARTICLE 3

 

DEFERRALS

3.1          Election to Defer.

 

(a)           Each Eligible Employee who is notified of his or her eligibility
to participate in the Plan and each Board Member may elect to defer the receipt
of Eligible Restricted Stock until a Designated Distribution Date.  The
Committee shall designate Eligible Employees and Board Members who shall be
covered by this Plan.  A Participant’s participation in the Plan shall commence
as of the date such Participant has complied with the election procedures set
forth herein by completing an Election Form.  Nothing in the Plan or in the
Election Form should be construed to require any contributions to the Plan on
behalf of the Participant by the Company.

 

3

--------------------------------------------------------------------------------


 

(b)           For a deferral hereunder to be effective, such Eligible Employee
or Board Member must designate the shares of Eligible Restricted Stock that he
or she desires to defer by completing and signing an Election Form and returning
it to the Company’s Vice President, Finance or Chief Financial Officer, at 6166
Nancy Ridge Drive, San Diego, CA 92121.

 

(c)           For the Plan Year in which this Plan is first implemented, and in
the case of an Employee who is hired or promoted to a position of eligibility
for participation in the Plan or a Board Member who is elected to become a Board
Member during a Plan Year, such person shall have thirty (30) days from the date
of notification of eligibility for participation in the Plan in which to submit
the required election documents for the then Plan Year.

 

3.2          Deferral Election is Irrevocable.  A Participant’s election to
defer Eligible Restricted Stock is irrevocable.

 

3.3          Changes to Deferral Elections.  A Participant’s Election Form shall
remain in effect until modified as herein permitted.  A Participant may modify
his or her existing Election Form only in the following manner:

 

(a)           to provide for a later Designated Distribution Date than is
currently provided for under the Participant’s existing Election Form.  This
modification may only be made with respect to such Participant’s Designated
Shares that are otherwise scheduled to be distributed to the Participant in a
Plan Year after the Plan Year in which the election is modified, and may be made
only if the original Designated Distribution Date is scheduled to occur at least
three months after the date of any such modification;

 

(b)           subject to the limitations contained in Section 3.1(c), to
designate additional shares of Eligible Restricted Stock that the Participant
wishes to defer under the Plan.

 

(c)           to provide for a different form of distribution, as set forth in
Article 6.

 

Subject to the limitations contained herein, any change to an Election Form
shall only be effective upon the completion and execution of a new Election Form
and the Participant’s submission of this agreement to the Company’s Vice
President, Finance or Chief Financial Officer, at 6166 Nancy Ridge Drive, San
Diego, CA 92121.  Forms submitted after the dates specified in Section 3.1(c)
will not be accepted.

 

3.4          Administrative Rules.  The Committee has the power to establish
rules and from time to time to modify or change such rules governing the manner
and method by which deferrals of a Participant’s Restricted Stock may be
changed.

 

ARTICLE 4

 

RESTRICTED STOCK

 

4.1          Lapse of Restrictions on Restricted Stock.  Notwithstanding this
Plan, Restricted Stock that has been deferred pursuant to the Plan shall
continue to be subject to the terms and conditions, including forfeiture or
other vesting requirements, set forth in the applicable Restricted Stock
Agreement.  If a Participant’s Service with the Company is

 

4

--------------------------------------------------------------------------------


 

terminated before the Vesting Date for any reason, whether initiated by the
Company or the Participant, then none of the Restricted Stock, whether or not
subject to accelerated vesting at the time of the Participant’s termination or
cessation of Services, shall be eligible for continued deferral under the Plan,
even if an Election Form has been previously completed.  In that event, and
Designated Shares shall no longer be subject to the Plan and the vested portion
of the Designated Shares (including any Designated Shares the vesting of which
has been accelerated as a result of such termination) shall be promptly
distributed to the Participant.

 

4.2          Stock Certificates.  Stock certificates evidencing the Designated
Shares shall not be issued to Participants, or registered in a Participant’s
name, until the Designated Distribution Date.

 

4.3          Dividends.  If the Company pays dividends paid on its Common Stock,
then such dividends shall become a portion of the Designated Shares.

 

4.4          Restriction on Transferability.  The Designated Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated at any time prior
to the Designated Distribution Date.  Any attempt to do so contrary to the
provisions hereof shall be null and void.

 

4.5          Voting Rights.  Participants shall not have voting or other rights
as a stockholder of the Company with respect to the Designated Shares until the
Designated Distribution Date, at which time the Participant will obtain full
voting and other rights as a stockholder of the Company.

 

ARTICLE 5

 

DISTRIBUTIONS AND WITHDRAWALS

 

5.1          Designated Distributions.  A Participant’s Designated Shares will
be distributed to such Participant on the Designated Distribution Date set forth
in the Participant’s Election Form.  Notwithstanding the above, earlier
distributions may be permitted under the circumstances set forth in Article 5.2
to 5.5 below.

 

5.2          Hardship Withdrawals.  A Participant may request a Hardship
withdrawal of some or all of his or her Designated Shares, which request may be
approved or denied by the Committee.  The value of the Designated Shares so
distributed to the Participant for a Hardship shall not exceed the amount needed
to satisfy the unforeseeable financial emergency (after deducting any and all
taxes as may be required to be withheld).

 

5.3          Non-Hardship In-Service Withdrawals.  A Participant may elect to
receive a withdrawal of some or all of his or her Designated Shares from the
Plan at any time not otherwise expressly authorized by the Plan upon prior
written notice to the Committee; provided, however, that ten percent (10%) of
the value of the Designated Shares being requested as part of the withdrawal
shall be permanently forfeited to the Company and the Participant shall have no
further rights to forfeited amounts.  If a Participant elects to receive a
withdrawal under this Article 5.3, then such Participant shall not be permitted
to defer additional Restricted Stock hereunder for the remainder of the then
current Plan Year, or the Plan Year immediately

 

5

--------------------------------------------------------------------------------


 

following the year in which the Hardship withdrawal occurs.  No more than one
Non-Hardship In-Service withdrawal may be taken by a Participant under this
Plan.

 

5.4          Change of Control Provisions.

 

(a)           A Participant may make an election to receive his or her
Designated Shares under the Plan upon or following a Change of Control, even if
the Participant does not terminate employment with the Company or the acquiring
entity as a result of the Change of Control.  Such Change of Control election
shall be made on the Participant’s Election Form (or on any other form provided
by the Company for this purpose).

 

(b)           The timing of distributions in the event of a Change of Control
that may be elected by a Participant are as follows:

 

(1)           Payment in the form of distribution of the Participant’s
Designated Shares as soon as administratively feasible to the Participant upon
the occurrence of a Change of Control without regard to whether the Participant
continues to be employed by the Company or the acquiring entity at the time of
the Change of Control.

 

(2)           Payment in the form of distribution of the Participant’s
Designated Shares as soon as administratively feasible to the Participant
following the Participant’s termination of Service for any reason upon or
following a Change of Control.

 

A Participant who does not elect either (1) or (2) above, shall not be eligible
to receive a distribution upon or following the Change of Control, but shall
receive his or her distributions, as the case may be, on the scheduled
Designated Distribution Date, as that date may be changed by the Participant in
accordance with this Plan from time to time.

 

(c)           A Participant’s initial election under this Article 5.4 of the
timing of benefits payable upon or following the occurrence of a Change of
Control shall be made as part of the Participant’s Election Form.  Any change to
such Election Form as to the timing of such Change of Control benefits must be
made and submitted to the Company’s Vice President, Finance or Chief Financial
Officer on or before the date which is at least six (6) full calendar months
prior to the date on which the Change of Control occurs and prior to the first
day of the Plan Year in which such Change of Control occurs. Any Change of
Control election changes submitted after such date shall be null and void and
the Participant’s previous election regarding distributions shall control.

 

5.5          Termination from Service.  If a Participant so elects on his or her
Election Form, the Participant or his or her Beneficiaries, as applicable, shall
automatically receive a distribution of the vested portion of such Participant’s
Designated Shares (or any remaining portion of such vested Designated Shares if
distribution has already commenced) as soon as administratively reasonable
following the Participant’s termination from Service.

 

5.6          Death.   As soon as administratively practicable following the
death of a Participant prior to complete distribution to him or her of the
entire balance of his or her Designated Shares, the balance of his or her
Designated Shares on the date of death shall be payable in the form of a lump
sum to the Participant’s designated Beneficiary.

 

6

--------------------------------------------------------------------------------


 

5.7          Limits on Maximum Distribution.  Notwithstanding any provision of
the Plan to the contrary, no distribution will be made to a Participant in any
taxable year of the Company to the extent such distribution results in the
Participant receiving an amount of compensation that cannot be deducted by the
Company pursuant to the limitations imposed on the deduction of certain
compensation payments under Code Section 162(m).  Any distributions that would
have been made but for the preceding sentence shall be made at such time as the
deductibility of such payments ceases to be barred under Code Section 162(m). 
Notwithstanding the foregoing, if a distribution is made on account of a Change
of Control, then a distribution may be made to a Participant without regard to
whether the Company’s deduction would be limited pursuant Code Section 162(m).

 

ARTICLE 6

 

FORM OF DISTRIBUTIONS

 

6.1          Forms of Payment.  Distributions may be made under one or more of
the following payment alternatives as selected by the Participant in an Election
Form:

 

(1)           single, lump-sum distribution;

 

(2)           installments (occurring monthly, quarterly or annually for a
period elected by the Participant, subject to Section 5.6).

 

ARTICLE 7

 

BENEFICIARIES

 

7.1          Beneficiary Designation.  The Participant’s Election Form shall
designate the Beneficiary (or Beneficiaries) who is to receive a distribution of
the Participant’s Designated Shares in the event of such Participant’s death. 
Any such designation, or change of Beneficiary, shall not be effective until
received by Vice President, Finance or Chief Financial Officer, at 6166 Nancy
Ridge Drive, San Diego, CA 92121.  If the Participant has not properly
designated a Beneficiary, if for any reason such designation shall not be
legally effective, or if said designated Beneficiary (or Beneficiaries) shall
predecease the Participant, then the Participant’s estate shall be treated as
the Beneficiary.  A Participant may change his or her Beneficiary designation at
any time, by amending the Participant’s Election Form.

 

ARTICLE 8

 

ADMINISTRATION

 

8.1          General.  This Plan shall be administered by the Committee, which
shall exercise all administrative powers and duties under the Plan in accordance
with the terms and purposes of the Plan, including, without limitation, the
authority to amend or terminate the Plan.  The Committee shall determine the
benefits due to or on behalf of each Participant or Beneficiary from this Plan
and shall cause them to be distributed accordingly.

 

7

--------------------------------------------------------------------------------


 

8.2          Procedures.  The Committee may adopt such rules and regulations not
inconsistent with the provisions of the Plan as it deems necessary or
appropriate for the proper administration of the Plan and shall have the
authority to interpret and construe any provision of the Plan.

 

8.3          Claims.  A submission of a written request for benefits by the
Participant or a Beneficiary (“Claimant”) to the Company will constitute a
claim.  If, after review, the claim is approved, the benefits will be
distributed as provided in the Plan.  If the claim is denied in whole or in
part, the Company will notify the Claimant in writing within 90 days after
receiving the claim.  In this event, the Company will provide the specific
reasons for its decision and references to the Plan provisions on which the
decision is based.  The Company also will specify any additional information or
material that must be submitted to prove the claim and explain how to appeal a
denied claim.

 

While the Company ordinarily has 90 days after receipt of a claim to respond in
writing, there may be times when the Company requires more time to process the
claim.  Should this situation occur, the Company will notify the Claimant within
the initial 90-day period that the Company requires an extension of time to make
its decision.  However, the extension of time will not exceed an additional 90
days from the end of the initial 90-day period.  If the Claimant has not
received a response from the Company within 90 days or any extension of such
period, the Claimant may file a lawsuit in federal court.

 

Should a claim for benefits be denied, in whole on in part, the Claimant may
appeal the denial by submitting a written request for review to the Company
after receiving the denial.  The written request should set forth all the
grounds on which it is based.  The Claimant, or the Claimant’s representative,
also may review pertinent Plan documents and submit issues and comments in
writing to the Company.  The Company will review the appeal, and will notify the
Claimant of its decision in writing, ordinarily within 60 days.  There may be
times when the Company will require more time to review an appeal.  If this
happens, the Claimant will be notified within the initial 60-day period that the
Company requires an extension of time to make its decision.  The extension will
be no longer than 120 days after receipt of the appeal.  The Company’s written
response to the appeal will give the reasons for its decision and references to
Plan provisions on which the decision is based.

 

8.4          Discretionary Authority of Plan Administrator; Interpretation of
Plan.  The Committee shall be vested with authority (i) to construe and
interpret the Plan, and a Participant’s Election Form (collectively referred to
as “Documents”), their terms, and any rules and regulations promulgated
thereunder, including but not limited to resolving ambiguities, inconsistencies
and omissions, (ii) to construe and interpret the Federal and state laws and
regulations that relate to the Documents, (iii) to decide all factual questions
arising in connection with the Documents, and (iv) to decide all other questions
arising in connection with the Documents, including but not limited to
determinations of eligibility, entitlement to benefits, and vesting.

 

All provisions of the Plan document shall be interpreted in a manner that is
consistent with the treatment of the Plan as a Top Hat Plan to which no funding
requirements are applicable.  No Participant in the Plan is intended to be taxed
for federal income tax purposes

 

8

--------------------------------------------------------------------------------


 

with respect to any Restricted Stock deferred under the Plan (with the exception
of the provisions of Section 10.11) unless and until such amounts are actually
received by such Participant.  The Committee has the absolute right to interpret
or modify any and all provisions of the Plan to the extent necessary or
appropriate, as the Committee determines in its discretion, in order for the
Plan and the Participants in the Plan to be treated consistent with the intent
expressed in this Section 8.4.

 

ARTICLE 9

 

AMENDMENT AND TERMINATION

 

9.1          Amendment or Termination.  While the Company intends and expects
the Plan to continue to fulfill its purposes and serve the best interests of the
Participants, the Beneficiaries and the Company in its present form, the Company
reserves the right to amend or terminate the Plan at any time, subject to the
provisions of Section 8.2 and this Section 9.1.  The Company has delegated to
the Committee the authority to amend or terminate the Plan.  Notwithstanding the
foregoing, no such amendment or termination may impair a Participant’s rights
with respect to deferrals under this Plan.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1        No Right to Continued Employment.  Nothing contained in this Plan or
in any agreement or instrument executed pursuant to the Plan shall be construed
as conferring upon any Participant the right to continued Service in any
capacity with the Company or to interfere with the right of the Company to
discharge any employee or any other person at any time or for any reason, which
right is hereby reserved.

 

10.2        Successors and Assigns.  This Plan shall be binding upon the Company
and its successors and assigns.

 

10.3        Assignment or Alienation.  Benefits of Participants under this Plan
may not be anticipated, assigned (either by law or in equity), transferred,
alienated or subject to attachment, garnishment, levy, execution or other legal
or equitable process.

 

10.4        Headings.  The headings herein are for reference only.  In the event
of a conflict between a heading and content of a section of this Plan, the
content of the section shall control.

 

10.5        Gender and Number.  Whenever used herein, the masculine shall be
interpreted to include the feminine and neuter, the neuter to include the
masculine and feminine, the singular to include the plural and the plural to
include the singular, unless the context requires otherwise.

 

10.6        Governing Law.  The place of administration of this Plan shall
conclusively be deemed to be within the State of California, and the Plan shall
be governed by and in all respects construed in accordance with the substantive
laws of the State of California, except where such laws are superseded by
applicable federal laws.

 

9

--------------------------------------------------------------------------------


 

10.7        Ineligible Participants.  If any Participant is found to be
ineligible, that is, not a member of a select group of management or highly
compensated employees eligible to participate in a Top Hat Plan, according to a
determination made by the United States Department of Labor, the Committee will
take whatever steps it deems necessary, in its discretion, to equitably protect
the interests of the affected Participants.

 

10.8        Unsecured Promise by Company.  Notwithstanding any other provision
in the Plan or a Participant’s Election to the contrary, any Designated Shares
shall be distributed only to the extent that the Company is not bankrupt or
financially insolvent at the time of such distribution.  Whether or not the
Company is bankrupt or financially insolvent shall be determined by the
Committee.  Any benefits under the Plan represent an unfunded, unsecured promise
by the Company to pay these benefits to the Participants when due.  A
Participant has no greater right to any assets in the Plan than the general
creditors of the Company in the event that the Company shall become bankrupt or
financially insolvent.  Plan assets can be used to pay only benefits under the
Plan or the claims of the Company’s general creditors.

 

10.9        Debt Offsets.  If a Participant becomes entitled to a distribution
of benefits under the Plan, and if at such time the Participant has outstanding
any debt, obligation, or other liability representing an amount owing to the
Company or an affiliate, then the Company may offset such amount owed to it or
an affiliate against the amount of benefits otherwise distributable.  Such
determination shall be made by the Committee.

 

10.10      Payment Due to Incompetence.  If the Committee receives evidence that
a Participant or Beneficiary entitled to receive any payment under the Plan is
physically or mentally incompetent to receive such payment, the Committee may,
in its discretion, direct the payment to any other person or trust which has
been legally appointed by the courts or to any other person determined by the
Company to be a proper recipient on behalf of such person otherwise entitled to
payment, or any of them, in such manner and proportion as the Company may deem
proper.  Any such payment shall be in complete discharge of the Company’s
obligations under this Plan.

 

10.11      Tax Withholding Obligations.  Notwithstanding this Plan, the
Designated Shares shall remain subject to FICA, FUTA and like taxes (but not
personal income taxes) upon the Vesting Dates of such Designated Shares.  The
Participant may be required to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required with respect to any
withholding for FICA, FUTA or like taxes, in connection with such Participant’s
deferral.  Alternatively, the Company may, at its election, withhold the
required amounts from the Participant’s pay (including from amounts deferred
pursuant to this Plan) during the pay periods next following the date on which
any such applicable employment tax liability otherwise arises.  In addition, the
Company may withhold from any benefits payable under this Plan, all federal,
state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

10.12      Attorney’s Fees.  The Company shall pay for all costs and expenses of
a Participant (or Beneficiary, as applicable), at least monthly, including
attorneys’ fees and disbursements, in connection with any legal proceeding,
whether instituted by the Company or by the Participant (or Beneficiary),
relating to the interpretation or enforcement of any provision

 

10

--------------------------------------------------------------------------------


 

of this Plan, except that if the Participant (or Beneficiary) instituted the
proceeding and the judge or other individual presiding over the proceeding
affirmatively finds that the Participant (or Beneficiary) instituted the
proceeding in bad faith, then the Participant (or Beneficiary) shall be required
to pay all of his or her costs and expenses, including attorney’s fees and
disbursements, and shall not be entitled to reimbursement.  The Company shall
pay prejudgment interest on any money judgment obtained by the Participant (or
Beneficiary) as a result of such a proceeding, calculated at the prime rate of
interest as reported in the Wall Street Journal, as in effect from time to time,
from the date that payment should have been made to the Participant (or
Beneficiary) under this Agreement.

 

IN WITNESS WHEREOF, the Plan is hereby adopted by a duly authorized officer of
Arena Pharmaceuticals, Inc. on this 11th day of November, 2003.

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

By:

 /s/ Jack Lief

 

 

 

 

 

 

Name:

Jack Lief

 

 

 

 

 

 

Title: President and CEO

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

ARENA PHARMACEUTICALS, INC.

DEFERRED COMPENSATION PLAN

ENROLLMENT AGREEMENT/CHANGE FORM

 

 

 

 

Name

 

Social Security Number

 

I have been offered an opportunity to participate in the Arena Pharmaceuticals,
Inc. Deferred Compensation Plan (the “Plan”).  I will participate in the Plan
and irrevocably authorize Arena Pharmaceuticals, Inc. (the “Company”) to defer
the payment of restricted stock that is scheduled to vest in a calendar year
after the date of this election.  This Enrollment Agreement is subject to all of
the terms of the Plan.  Capitalized terms in this election form that are not
defined herein shall have the same definitions and meaning as set forth in the
Deferred Compensation Plan.

 

Section I (All eligible and participating Participants must complete Section I)

 

RESTRICTED STOCK DEFERRAL ELECTION

 

I have been granted restricted shares of common stock (“Restricted Stock”)
pursuant to the Plan that is currently subject to a vesting schedule and
“Restricted Stock Agreement.”  The Company has determined that it will permit
me, by completing this election form, to defer the receipt of all or a portion
of the Restricted Stock that is otherwise scheduled to vest on various dates in
2004 or later.  This election is subject to the provisions of the Plan.

 

By submitting this form I hereby:

 

o                                  Elect to defer the receipt of my Restricted
Stock designated below until the Designated Distribution Date:

 

Grant Date
of Award

 

Number of Shares to
be deferred

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:  If you elect to defer a portion of your Restricted Stock, you are
required to select a whole number of Shares.

 

--------------------------------------------------------------------------------


 

ARENA PHARMACEUTICALS, INC.

DEFERRED COMPENSATION PLAN

ENROLLMENT AGREEMENT/CHANGE FORM

SECTION II

 

(Complete Section II ONLY if you are enrolling into the Plan for the first time
or you are making changes to previous elections.)

 

Section II

 

Timing of Distribution:

 

I, (please print)                                                      , hereby
designate the following as my Designated Distribution Date:

 

o                                  My termination of Service.

 

o                                  My attainment of age       .

 

o                                  On            , 20  .

 

o                                  Upon a Change of Control regardless of
whether I terminate Service.

 

o                                  Upon the termination of my Service following
a  Change of Control.

 

o                                  Other: 
                                                      .

 

(Note:  If more than one item above is checked, then the distribution of
Designated Shares shall occur on the earliest of such dates.)

 

Notwithstanding the foregoing, I note that my Designated Shares will be
distributed immediately upon my death.

 

Form of Distribution:

 

I elect to have my Designated Shares distributed:

(Choose one)

 

O                                    LUMP SUM

 

o                                    Equal installments* over ___ years

 

(Distributions to begin as soon as administratively practicable after my
Designated Distribution Date)

 

(Note:  If more than one item above is checked, then the distribution of
Designated Shares shall occur in a lump sum.)

 

*Equal installments to be made on a: (Choose one)

 

o                  monthly

 

o                  quarterly

 

o                  annual basis.

 

(Note:  If more than one item above is checked, then the distribution of
Designated Shares shall occur on a quarterly basis.)

 

--------------------------------------------------------------------------------


 

Method for calculating installment distributions:

 

The following shall apply to any installment distributions under the Plan. 
Distributions will be calculated by dividing the number of Designated Shares by
the number of installments specified. For each successive period, distributions
will be recalculated based on the current number of Designated Shares at the
beginning of the period divided by the number of remaining installments.

 

Note:  Notwithstanding the foregoing, if, on the scheduled Designated
Distribution Date, the Participant is in possession of material, non-public
information, then the Designated Distribution Date shall be deferred until the
first to occur of (a) the date that the Participant (or Beneficiary, if
applicable) is no longer in possession of material, non-public information, (b)
the date that the Participant (or Beneficiary, if applicable) is permitted to
sell the Common Stock without violating either Rule 10(b)-5 of the Securities
Exchange Act of 1934 or the Company’s insider trading policy or (c) the date
that the Company files a Form 10-Q, files a Form 10-K or a registration
statement covering the Company’s securities is declared effective by the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

ARENA PHARMACEUTICALS, INC.

 

 

DEFERRED COMPENSATION PLAN

 

 

ENROLLMENT

ARGREEMENT/CHANGE

FORM

SECTION III

 

 

 

Beneficiary Designation.

 

Complete this Section III to name Beneficiaries who will receive any Plan
benefits payable at the time of your death.  If you are not married, death
benefits will be paid to the Beneficiaries shown on this form.  If you are
married and a resident of a community property state, one half on any Plan
benefit payable which is the result of an amount contributed to the Plan during
your marriage is the community property of your spouse, and you must designate
your spouse to receive at least one-half of your benefits under the Plan.  If
you fail to designate a Beneficiary, or if no Beneficiary shall survive you,
then any Plan benefits payable shall be paid to your estate.  If your Primary
Beneficiary is unable or unwilling to receive Plan benefits payable at the time
of your death, either due to such person’s own death, permanent disability or
otherwise, then the Plan benefits payable at the time of your death shall be
paid to your Secondary Beneficiary.  Please return this completed form to the
Company’s Vice President, Finance or Chief Financial Officer:

 

1. Your Personal Information (Please print in ink.)

 

 

 

 

 

 

 

Name

 

Social Security number

 

Date of Birth

 

2. Your Beneficiary

 

Please name primary and secondary Beneficiaries.

 

Primary Beneficiary

 

 

Name

Relationship

Social Security number

 

 

Address

City

State

Zip

Date of Birth

 

Secondary Beneficiary

 

 

Name

Relationship

Social Security number

 

 

Address

City

State

Zip

Date of Birth

 

3. Your Signature

 

I hereby revoke every previous designation of a Beneficiary for this Plan.  I
understand that I may change my Beneficiary at any time by completing a new
Election Form, and that the change is effective when received in writing and
accepted by the Committee.  I understand that any distribution pursuant to the
foregoing designation shall constitute full discharge of the Company and the
Committee as well as all affiliates of the Company, from all claims with respect
to the amounts so paid.

 

 

 

 

Signature

Date

 

--------------------------------------------------------------------------------


 

ARENA PHARMACEUTICALS, INC.

 

 

DEFERRED COMPENSATION PLAN

 

 

ENROLLMENT

ARGREEMENT/CHANGE

FORM

(All Participants must complete)

 

 

 

The deferral elections relating to Restricted Stock must be made no later than
three (3) months prior to the Vesting Date applicable to such Restricted Stock
or such later time as is permitted under the terms of the Plan.

 

The Designated Distribution Date and the distribution methods elected in this
Enrollment Agreement will remain in effect for all years unless I elect
otherwise in a later Enrollment Agreement with the Company.  Any such new
election will be effective no earlier than a date that is (i) in a subsequent
Plan Year and (ii) three (3) months following the date the new election is made
and such new election will apply to all Designated Shares deferred under the
Plan.

 

For the first Plan Year, this Enrollment Agreement must be dated and returned no
later than December 20, 2003.  For subsequent Plan Years, this Enrollment
Agreement must be dated and returned no later than December 31 of such Plan
Year.

 

I hereby acknowledge that the Company has selected me as a Participant in the
Arena Pharmaceuticals, Inc. Deferred Compensation Plan, subject to all terms and
conditions of the Plan, a copy of which has been received, read, and understood
by me in conjunction with executing this Election Form.  I acknowledge that I
have had satisfactory opportunity to ask questions regarding my participation in
the Plan and have received satisfactory answers to any questions asked.  I also
acknowledge that I have sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of
participation in the Plan.  I understand that my participation in the Plan shall
not begin until this Election Form has been signed by me and returned to the
Company.

 

AGREED AND ACCEPTED BY THE PARTICIPANT:

 

 

 

 

 

Date

 

Participant Signature

 

 

 

 

 

 

 

 

 

 

 

Type or Print Participant Name

 

 

 

 

 

AGREED AND ACCEPTED BY THE COMPANY:

 

 

 

 

 

 

Arena Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

Date

 

Officer Signature

 

 

 

 

 

 

 

 

 

 

 

Type or Print Officer Name

 

 

--------------------------------------------------------------------------------